            Case 2:18-cr-00115-cr Document 67 Filed 11/20/19 Page 1 of 3

                                                                                        u.s.c,~;:' ... ;,_;;n
                                                                                       DIS rn IC .---;,
                                                                                                  T r:~-· : :_ .. ,'.:J. H
                                                                                                             -.
                                                                                                   i"° lL_t_L.i
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT                               21i, NOV 20 l'H ~: 05
UNITED STATES OF AMERICA                      )
                                              )                                        BY_.        {)tw
       V.                                     )       Criminal No. 2:18-cr-115-1            ui:FUTY CLERK
                                              )
JAMES ODELL,                                  )
          Defendant.                          )



                              FINAL ORDER OF FORFEITURE

       In the Forfeiture Notice of the Superseding Information, the United States sought

forfeiture of 19 Robinson A venue, Bennington, Vermont, with all appurtenances and

improvements thereon, (the "Property"), pursuant to 21 U.S.C. § 853 as property constituting, or

derived from, any proceeds obtained, directly or indirectly, as a result of a violation of 21 U.S.C.

§ 841(a)(l), and any property used, or intended to be used, in any manner or part, to commit or

to facilitate the commission of such violation;

       On April 1, 2019, James Odell pled guilty to Count One of the Superseding Information

and agreed in his plea agreement that the Property would be forfeited to the United States.

       This Court entered a Preliminary Order of Forfeiture on September 16, 2019, declaring

that pursuant to 21 U.S.C. §§ 841(a)(l) and 853, the United States was entitled to possession of

the Property;

       The Preliminary Order of Forfeiture provided for publication by the Government, in a

newspaper of general circulation and/or by Internet advertising through www.forfeiture.gov, of

notice of the Preliminary Order of Forfeiture, notice of the Government's intent to dispose of the

Property in such manner as the Attorney General might direct, and notice that any person, other

than the defendant, having or claiming a legal interest in the Property must file a petition with the

court within the time-frame of the final publication of notice or of receipt of action notice,
             Case 2:18-cr-00115-cr Document 67 Filed 11/20/19 Page 2 of 3




                                                  -2-
whichever was earlier;

        The Preliminary Order of Forfeiture provided that any petition should be set for a hearing

to adjudicate the validity of the petitioner's alleged interest in the Property should be signed by

the petitioner under penalty of perjury, and should set forth the nature and extent of the

petitioner's right, title or interest in the Property and any additional facts supporting the

petitioner's claim and the relief sought;

        The Preliminary Order of Forfeiture provided that the United States might also, to the

extent practicable, provide direct written notice to any person known to have alleged an interest

in the Property, as a substitute for published notice as to those persons so notified;

        The Preliminary Order of Forfeiture provided that upon adjudication of all third-party

interests, this Court would enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in

which all interests would be addressed;

        The Government posted notice as provided in the Preliminary Order of Forfeiture on the

official government Internet website (www.forfeiture.gov) for 30 consecutive days beginning

September 18, 2019 and ending October I 7, 2019; and

        No claims or petitions have been filed and the time for doing so has expired.

        Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED:

        1.   That 19 Robinson A venue, Bennington, Vermont, with all appurtenances and

improvements thereon, is hereby forfeited to the United States of America and that all claims and

interests are forever closed and barred;

        2. The U.S. Marshals Service shall dispose of the Property in accordance with law; and

        3. This Court shall retain jurisdiction over this action to enforce this agreement and take
            Case 2:18-cr-00115-cr Document 67 Filed 11/20/19 Page 3 of 3




                                            -3-
such other action as may be necessary.



                                                            dk.
       Dated at Burlington, in the District of Vermont, this ~ day of November, 2019.




                                         HON. CHRISTINA REISS
                                         United States District Court Judge
